Order entered March 20, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01062-CR

                       MARGARITO MANUEL SALAZAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-00001-S

                                            ORDER
       Before the Court is appellant’s March 18, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

April 15, 2019. If appellant’s brief is not filed by April 15, 2019, this appeal may be abated for

the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE